NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3084
SARAH PATR|C|A BENNETT,
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent,
and
DEPARTMENT OF VETERANS AFFAlRS,
|ntervenor.
Petition for review of the Merit Systems Protection Board
in case no. PH0752090673-|-‘I.
ON MOT|ON
0 R D E R
Upon consideration of the unopposed motions to reform the official caption to
designate the Merit Systems Protection Board as the respondent and to permit the
Department of Veterans Affairs to inten/ene,
|T |S ORDERED THAT:
The motions are granted The revised ofHcia| caption is reflected above.
FOR THE COURT
nm 1 1 mm lslJan |:lorba|y _V__
Date Jan Horba|y
C|erk
u.3ht1!gLéEnrEr’F§ril>§=EALs ron
ca Phinip R. Keie, Esq. ”E*""‘L "‘°“"
Karen V. Goff, Esq. 1 1 = gm
Sara Rearden, Esq. mm 2
58 1ANHoaaALv
emma